AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.
RETENTION BONUS PLAN
     American Medical Systems Holdings, Inc., a Delaware corporation (the
“Company”), has adopted this American Medical Systems Holdings, Inc. Retention
Bonus Plan (the “Plan”), dated as of April 10, 2011, and effective upon the
Effective Date (defined below), for the benefit of certain of its key employees,
on the terms and conditions hereinafter stated. The Plan, as set forth herein,
is intended to encourage key employees to remain employed by the Company until
and after the Effective Time (defined below), and to receive a cash bonus for
their efforts in connection with the Merger.
     1. Definitions. As used herein, the following capitalized terms shall have
the meanings set forth below:
          (a) “Board” means the Board of Directors of the Company.
          (b) “Cause” with respect to any Participant, means (i) dishonesty,
fraud, misrepresentation, embezzlement or deliberate injury or attempted injury,
in each case related to the Company, (ii) any unlawful or criminal activity of a
serious nature, (iii) any intentional and deliberate breach of a duty or duties
that, individually or in the aggregate, are material in relation to the
Participant’s overall duties, or (iv) any material breach of any
confidentiality, non-compete or non-solicitation agreement entered into with the
Company.
          (c) “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
          (d) “Committee” means the Compensation Committee of the Board or such
other committee as may be appointed by the Board to administer the Plan;
provided that as of the Effective Time and thereafter, the term “Committee”
shall mean (i) the President of the Company, (ii) the Senior Vice President of
Human Resources of the Company, and (iii) the Senior Vice President of Human
Resources of Parent, or such other officers of the Company as may be appointed
by the Compensation Committee of the Board prior to the Effective Time.
          (e) “Company” means American Medical Systems Holdings, Inc., a
Delaware corporation. For purposes of the Plan, the term “Company” shall include
the Company and any Subsidiary, including any successor thereof.
          (f) “Effective Date” means the date on which the Company executes the
Merger Agreement.
          (g) “Effective Time” means the Effective Time, as defined in
Section 1.02 of the Merger Agreement.
          (h) “Eligible Employee” means any employee of the Company.
          (i) “Merger” means the consummation of the transactions contemplated
by the Merger Agreement.

 



--------------------------------------------------------------------------------



 



          (j) “Merger Agreement” means the Agreement and Plan of Merger by and
among Endo Pharmaceuticals Holdings Inc., (“Parent”), Nika Merger Sub, Inc., and
the Company, dated as of April 10, 2011.
          (k) “Participant” means an Eligible Employee who is designated as such
pursuant to Section 4 hereof.
          (l) “Plan” means this American Medical Systems Holdings, Inc.
Retention Bonus Plan, as it may be amended or restated from time to time.
          (m) “Qualifying Termination” means a Participant’s termination of
employment with the Company by the Company without Cause.
          (n) “Retention Bonus” means any bonus payable to a Participant
pursuant to the terms of this Plan, as set forth in Section 5 hereof.
          (o) “Separation from Service” means a “separation from service” from
the Company (within the meaning of Section 409A(a)(2)(A)(i) of the Code and
Treasury Regulation Section 1.409A-1(h)).
          (p) “Subsidiary” means any entity in which the Company has a
“controlling interest” (as defined in Treas. Reg. Sec.
1.409A-1(b)(5)(ii)(E)(1)), either directly or through a chain of corporations or
other entities in which each corporation or other entity has a “controlling
interest” in another corporation or entity in the chain, as determined by the
Committee.
     2. Effectiveness of the Plan. This Plan shall become effective upon the
Effective Date. The Plan shall remain in effect until the earlier of (i) such
time as the Company has discharged all of its obligations under the Plan, or
(ii) the date on which the Plan expires or terminates pursuant to Section 8
hereof.
     3. Administration.
          (a) Authority of the Administrator. Subject to Section 8 hereof, the
Plan shall be interpreted, administered and operated by the Committee, which
shall have complete authority in its sole discretion, subject to the express
provisions of the Plan, to interpret the Plan, to prescribe, amend and rescind
rules and regulations relating to the Plan, and to make all other determinations
necessary or advisable for the administration of the Plan. The Committee may
delegate any of its duties hereunder to a subcommittee, or to such person or
persons from time to time as it may designate. All decisions, interpretations
and other actions of the Committee shall be final, conclusive and binding on all
parties who have an interest in the Plan.
          (b) Administrator Liability. No member of the Committee will be liable
for any action or determination made by the Committee with respect to the Plan
or any Retention Bonus paid under the Plan. All expenses and liabilities which
members of the Committee incur in connection with the administration of this
Plan shall be borne by the Company or its successor. No members of the Committee
shall be personally liable for any action, determination or interpretation made
in good faith with respect to this Plan or any Retention

2



--------------------------------------------------------------------------------



 



Bonuses paid hereunder, and all members of the Committee shall be fully
indemnified and held harmless by the Company or its successor in respect of any
such action, determination or interpretation.
     4. Eligibility. The Committee shall select from the group of Eligible
Employees those individuals who may participate in the Plan (the
“Participants”).
     5. Terms and Conditions of the Retention Bonuses.
          (a) Retention Bonus. Each Participant shall be eligible to receive a
Retention Bonus equal to such amount, if any, as determined by the Committee,
which shall be paid in a single lump-sum in cash no later than thirty (30) days
after the retention date or dates established by the Committee (each such date,
a “Continued Employment Date”), provided the Participant remains continuously
employed by the Company through the applicable Continued Employment Date.
Notwithstanding the foregoing, the Committee may provide that if a Participant
incurs a Qualifying Termination prior to the applicable Continued Employment
Date, subject to execution and non-revocation by the Participant of a general
release of claims within forty-five (45) days following the Participant’s
termination date, such Participant shall be eligible to receive a Retention
Bonus equal to such amount, if any, as determined by the Committee, which shall
be paid in a single lump-sum in cash on the sixtieth (60th) day after the date
on which the Participant incurs a Separation from Service by reason of the
Qualifying Termination.
          (b) Forfeiture and Reallocation. In the event that a Participant fails
to satisfy the applicable conditions set forth in Section 5(a) hereof, such
Participant shall forfeit all of the Participant’s right, title and interest in
and to any unpaid Retention Bonus under the Plan, and the Company shall have no
obligation with respect thereto.
          (c) Approval by Committee. The terms and conditions of any Retention
Bonus, including, without limitation, the eligibility for and the amount and
timing of payment of any Retention Bonus and any applicable Continued Employment
Date, will be determined by the Committee in its sole discretion, based on the
Participant’s tenure and performance with and contribution to the Company, and
the Participant’s performance in connection with the Merger, as evidenced by
written resolution of the Committee.
     6. No Right To Continued Employment; Impact on other Plans. Nothing
contained in this Plan shall (i) confer upon any Participant any right to
continue in the employ of the Company, (ii) constitute any contract or agreement
of employment, (iii) interfere in any way with the right of the Company to
terminate a Participant’s employment at any time, with or without cause, or (iv)
affect in any way a Participant’s rights under any other plan or agreement with
the Company, including, without limitation, any employment agreement or
severance plan, policy, or agreement. Retention Bonuses paid under this Plan
shall not be taken into account to increase any benefits provided, or continue
coverage, under any other plan, program, policy or arrangement of the Company,
except as otherwise expressly provided in such other plan, program, policy or
arrangement.

3



--------------------------------------------------------------------------------



 



     7. Successors; Non-Transferability. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume this Plan and all obligations of the Company hereunder in the
same manner and to the same extent that the Company would be so obligated if no
such succession had taken place. No right or interest of any Participant under
the Plan shall be assignable or transferable, in whole or in part, either
directly or by operation of law or otherwise, including without limitation by
execution, levy, garnishment, attachment, pledge or in any manner, except by
beneficiary designation, will or the laws of descent and distribution.
     8. Amendment and Termination. By action of the Board, in its sole
discretion, the Company may terminate, amend or modify the Plan at any time;
provided, that after the Effective Time, the Board may not take any action that
would, without the consent of the Participant, impair any of the Participant’s
right, title or interest in and to any Retention Bonus under the Plan unless the
Plan itself otherwise expressly so provides. Notwithstanding the foregoing, if
the Effective Time has not occurred prior to the termination of the Merger
Agreement in accordance with its terms, the Plan and any Participant’s right,
title and interest therein, including with respect to any Retention Bonus
previously allocated, shall thereupon automatically terminate.
     9. Taxes. All amounts payable hereunder shall be subject to applicable
federal, state and local tax withholding.
     10. Unsecured General Creditors. Participants and their beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of the Company. Amounts payable under the
Plan are not and will not be transferred into a trust or otherwise set aside.
Any accounts under the Plan are for bookkeeping purposes only and do not
represent a claim against the specific assets of the Company. For purposes of
the payment of benefits under this Plan, any and all of the Company’s assets
shall be, and remain, the general, unpledged unrestricted assets of the Company.
The Company’s obligations under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.
     11. Governing Law. The Plan shall be construed, interpreted and the rights
of the parties determined in accordance with the laws of the State of Minnesota
(without regard to the conflicts of laws principles thereof) and applicable
federal law.
     12. Severability. The invalidity or unenforceability of any provision of
the Plan shall not affect the validity or enforceability of any other provision
of the Plan, which shall remain in full force and effect.
     13. Captions. The captions preceding the sections of the Plan have been
inserted solely as a matter of convenience and shall not define or limit the
scope or intent of any section or provision of the Plan.

4



--------------------------------------------------------------------------------



 



     14. Entire Plan. This Plan contains the entire understanding of the parties
relating to the subject matter hereof.
     15. Notices. All communications relating to matters arising under this Plan
shall be in writing and shall be deemed to have been duly given when hand
delivered, faxed, emailed or mailed by reputable overnight carrier or United
States certified mail, return receipt requested, addressed, if to a Participant,
to the address on file with the Company and, if to the Company, to the address
set forth below, or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon actual receipt:
To the Company:
American Medical Systems Holdings, Inc.,
10700 Bren Road West
Minnetonka, Minnesota 55343
Attention: Senior Vice President of Human Resources
     16. Expenses. The expenses of administering the Plan shall be borne by the
Company.
     17. Section 409A of the Code.
          (a) All payments of “nonqualified deferred compensation” (within the
meaning of Section 409A of the Code) under the Plan are intended qualify under
the “short-term deferral exemption” under Section 409A of the Code, to the
extent allowed under Section 409A of the Code. To the extent applicable, this
Plan shall be interpreted and applied consistent and in accordance with Section
409A of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder. Notwithstanding any provision of this Plan to the
contrary, to the extent that the Committee determines that any payments or
benefits under this Plan may not be either compliant with or exempt from
Section 409A of the Code and related Department of Treasury guidance, the
Committee may in its sole discretion adopt such amendments to this Plan or take
such other actions that the Committee determines are necessary or appropriate to
(i) exempt the compensation and benefits payable under this Plan from
Section 409A of the Code and/or preserve the intended tax treatment of such
compensation and benefits, or (ii) comply with the requirements of Section 409A
of the Code and related Department of Treasury guidance; provided, however, that
this Section 17 shall not create any obligation on the part of the Committee to
adopt any such amendment or take any other action. Each amount to be paid or
benefit to be provided under this Plan shall be construed as a separately
identified payment for purposes of Section 409A of the Code.
          (b) Notwithstanding the foregoing, no compensation or benefits,
including without limitation any severance payments or benefits payable under
Section 5 hereof, shall be paid to the Participant prior to the expiration of
the 6-month period following the Participant’s Separation from Service to the
extent that the Company determines that paying such amounts at the time or times
indicated in the Plan would be a prohibited distribution under Section

5



--------------------------------------------------------------------------------



 



409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first business day following the
end of such 6-month period (or such earlier date upon which such amount can be
paid under Section 409A of the Code without resulting in a prohibited
distribution, including as a result of the Participant’s death), the Company
shall pay the Participant a lump-sum amount equal to the cumulative amount that
would have otherwise been payable to the Participant during such period.
          (c) Notwithstanding the foregoing, if the Merger constitutes a payment
event with respect to any amount which provides for the deferral of compensation
and is subject to Section 409A of the Code, then, to the extent required to
comply with Section 409A, such transaction must also constitute a “change of
control event” as defined in the Treasury Regulation Section 1.409A-3(i)(5).
     18. Section 280G of the Code.
          (a) Except as otherwise provided by written resolution of the
Committee, a Participant shall bear all expense of, and be solely responsible
for, all federal, state, local or foreign taxes due with respect to any payment
received hereunder, including, without limitation, any excise tax imposed by
Section 4999 of the Code; provided, however, that any Retention Bonus, when
taken together with any other payment or benefit received or to be received by
the Participant in connection with the Merger or the termination of the
Participant’s employment (whether payable pursuant to any other plan,
arrangements or agreement with the Company or any affiliate) shall be reduced to
the extent necessary so that no portion thereof shall be subject to the excise
tax imposed by Section 4999 of the Code but only if, by reason of such
reduction, the net after-tax benefit received by the Participant shall exceed
the net after-tax benefit received by the Participant if no such reduction was
made. For purposes of this Section 18, “net after-tax benefit” shall mean
(i) the total of all payments and the value of all benefits which the
Participant receives or is then entitled to receive from the Company that would
constitute “parachute payments” within the meaning of Section 280G of the Code,
less (ii) the amount of all federal, state and local income taxes payable with
respect to the foregoing calculated at the maximum marginal income tax rate for
each year in which the foregoing shall be paid to the Participant (based on the
rate in effect for such year as set forth in the Code as in effect at the time
of the first payment of the foregoing) and the amount of applicable employment
taxes, less (iii) the amount of excise taxes imposed with respect to the
payments and benefits described in (i) above by Section 4999 of the Code.
          (b) The foregoing determination shall be made by tax counsel appointed
by the Company (the “Tax Counsel”). The Tax Counsel shall submit its
determination and detailed supporting calculations to both the Participant and
the Company within 15 days after receipt of a notice from either the Company or
the Participant that the Participant may receive payments which may be
“parachute payments.” If the Tax Counsel determines that such reduction is
required by this Section 18, the Retention Bonus shall be reduced to the extent
necessary so that no portion thereof shall be subject to the excise tax imposed
by Section 4999 of the Code, and the Company shall pay such reduced amount to
the Participant. If the Tax Counsel determines that no reduction is necessary
under this Section 18, it will, at the same time as it makes such determination,
furnish the Participant and the Company an opinion that the Participant shall
not

6



--------------------------------------------------------------------------------



 



be liable for any excise tax under Section 4999 of the Code. The Participant and
the Company shall each provide the Tax Counsel access to and copies of any
books, records, and documents in the possession of the Participant or the
Company, as the case may be, reasonably requested by the Tax Counsel, and
otherwise cooperate with the Tax Counsel in connection with the preparation and
issuance of the determinations and calculations contemplated by this Section 18.
The fees and expenses of the Tax Counsel for its services in connection with the
determinations and calculations contemplated by this Section 18 shall be borne
by the Company.

7